DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lacket al (Pub. No.: US 2010/0183118) in view of Cohen et al (Pub. No.: US 2010/0172556)
Regarding claim 9, Star-Lack et al disclose method comprising:
receiving multiple projection images of a patient having a cluster of fiducial markers [see 00240025, 0032-0039, 0041 and figs 2, 4-6];
searching the multiple projection images for the cluster of fiducial markers, wherein the searching includes:
generating a set of templates isolating the cluster of fiducial markers [see 0024-0025,0034-0037, 0040, 0043];

Star-Lack et al don't disclose compensating for movement of the patient.
Nonetheless, Cohen et al disclose gating information based on a breathing pattern of the patient [see 0400-0401, 0411-0412,0608] and disclose the image stream is gated, tracked, and/or stabilized by other means [see 0546].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Star-Lacket al and Cohen et al by compensating for movement of the patient by gating information based on a breathing pattern of the patient; in order to improve the outcome of the enhancement process [see 0715, Cohen et al].

Regarding claim 10, Star-Lack et al disclose wherein the multiple projection images of the patient were collected using a cone beam computed tomography (CBCT) scan of a patient [see 0024] by disclosing Cone Beam CT ( CBCT) may be used to localize both soft tissue and markers [see 0024].

Claims 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack et al (Pub. No.: US 2010/0183118) in view of Wiersma et al (Pub. No.: US 2009/0208074).
Regarding claim 14, Star-Lack et al disclose a system comprising: a processor [see 0048]; a memory [see 0048];
a communications module (program product) [see 0048], under control of the processor, to receive multiple projection images of a patient having a cluster of fiducial markers [see 0024-0025, 0032-0039, 0041-0043 and figs 2, 4-6];

generating a set of templates isolating the cluster of fiducial markers [see abstract, 0023-0025, 0034-0037 and 0041-0043] by disclosing the control system 116 processes the imaging data to determine 3D information from the markers during the treatment session [see 0023-0024].
Star-Lack et al don't disclose a search engine that searches for the cluster of fiducial markers.
Nonetheless, Wiersma et al disclose a search engine that searches for the cluster of fiducial markers [see 0022, 0027-0031, 0034, 0048-0050 and figs 4,6],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Star-Lack et al and Wiersma et al by using a search engine that searches for the cluster of fiducial markers; for assisting or automatically performing positioning of the MV treatment beam [see 0022, Wiersma et al].

Regarding claim 17, Star-Lack et al disclose a treatment module to apply [see 0007, 0018], upon identification of the cluster of fiducial markers [see 0024-0027, 0041-0043], a treatment beam [see 0023].

Regarding claim 18, Star-Lack et al disclose an imaging device to scan the patient and collect the multiple projection images [see 0024] by disclosing Cone Beam CT ( CBCT) may be used to localize both soft tissue and markers [see 0024].

.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack et al (Pub. No.: US 2010/0183118) in view of Wiersma eta I (Pub. No.: US 2009/0208074) as applied to claim 14 above and further in view of Cohen et al (Pub. No.: US 2010/0172556)
Regarding claim 20, Star-Lacket al and Inglese et al don't disclose compensating for movement of the patient includes using gating information based on a breathing pattern of the patient.
Nonetheless, Cohen et al disclose gating information based on a breathing pattern of the patient [see 0400-0401, 0411-0412,0608] and disclose the image stream is gated, tracked, and/or stabilized by other means [see 0546].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Star-Lacket al Wiersma et al and Cohen et al by gating information based on a breathing pattern of the patient; in order to improve the outcome of the enhancement process [see 0715, Cohen et al].

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,

generating filtered marker enhanced images from the multiple projection images using one or more filters;
generating a three-dimensional volume reconstruction by applying a filtered back projection on the filtered marker enhanced images;
applying a forward projection to the three-dimensional volume reconstruction to create a set of static image templates; 
stabilizing, using the set of static image templates, the filtered marker enhanced images to produce stabilized filtered marker enhanced images”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
	Regarding claims 9 and 14, Applicant argues Star-Lack does not disclose, teach, or fairly suggest using “templates” as recited in independent claims 1, 9 and 14. The term “templates” is defined as “...anything that determines or serves as a pattern; a model....”
	Applicant argues Star-Lack does not disclose, teach, or fairly suggest using “templates” as recited in independent claims 1, 9 and 14. The term “templates” is defined as “...anything that determines or serves as a pattern; a model....”1 Paragraph [0037] of Star-Lack discloses “... iterative reconstruction methods where the data are first backprojected and the forward projected for comparison with the original projection radiographs.” Paragraph [0035] of Star-Lack provides an express definition of backprojection as: “back projection . . . regenerates the original object.” Thus, applying the broadest reasonable interpretation of claim 1 in light of the specification and the plain and ordinary meaning of “template” as claimed, Star-Lack merely discloses using forward projection to regenerate the original object, not as a pattern or model. Regenerating the original object is, as disclosed by Star-Lack in paragraph [0037], the creation of a 3-D representation of the original object, (emphasis added). The Applicant can find no other use of forward projection disclosed in Star-Lack. Furthermore, the Applicant respectfully submits that creating a 3-D representation is not using forward projection “as a pattern; a model” to: produce stabilized filtered marker enhanced images (claim 1); nor to isolate the cluster (claim 9 and claim 14) (emphasis added).
The examiner agrees that the reference don’t produce stabilized filtered marker enhanced images; however, the examiner disagrees that Star-Lack et al don’t generate “template” because based on Applicant’s own definition of “template” and Applicant admits that Star-Lack et al disclose creating 3-D representation as explained above; is proof that the reference generates template.  
	The 3D creations or once reconstructed these 3D are considered models are well known in the art and therefore, creating several 3D constitute sets of templates (reconstructions 3D) and further disclose the control system 116 processes the imaging data to determine 3D information from the markers during the treatment session [see 0023-0024] and the 3D information of the markers determined using the methods 500 and 550 can also be used to verify a location of a target region, to track a movement of the target region [see 0047].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793